Mb. Justice Thomson delivered the opinion of the court. 2. Evidence, § 475*—when preponderance of is with defendant. The preponderance of the evidence held to be clearly against the plaintiff and in favor of the defendant, where plaintiff was the only witness in her behalf and her testimony was unconvincing and uncorroborated, and the testimony on behalf of the defendant was clear and convincing and uncoritradictory. 3. Damages, § 240*—when verdict is based upon sympathy of jury. Where plaintiff alleged damages for injuries, claimed to have been caused by defendant’s negligence, at $5,000, and the injuries were severe and painful and such as to entitle her to substantial damages, and plaintiff was a woman 50 years of age, practically alone in the world, and dependent upon herself for a living, and the • preponderance of the evidence was clearly against her and in favor of defendant, held that a verdict of $500 indicated that the jury were moved to find in her favor and give such damages because of sympathy for her.